Citation Nr: 0420614	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  97-32-336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

2. Entitlement to service connection for degenerative disease 
of the low back and hips.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952; he had a period of subsequent service in the Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied service connection for 
degenerative disease of the hips and low back, and denied the 
veteran's petition to reopen the claim of entitlement to 
service connection for bilateral pes planus.

This case was previously before the Board in January 2000 at 
which time it was remanded for consideration of the pes 
planus issue according to the definition of new and material 
provided by 38 C.F.R. § 3.156(a) (2000).  The Board notes 
that the regulation pertaining to the definition of new and 
material has been amended.  See 38 C.F.R. § 3.156(a) (2003). 
The revised regulation is only applicable to claims filed on 
or after August 29, 2001.  Since the claim on appeal was 
filed prior to that date, the claim will decide the claim 
under the prior version of the regulation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A report of contact dated in June 2004 indicated that the 
veteran wanted a second travel board hearing.  The record 
reflects that the veteran appeared at a earlier hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in July 1999.  In view of the time that has elapsed since the 
last hearing, the Board grants the veteran's request for 
another travel board hearing.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the appellant for 
a travel board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




